Title: To George Washington from John Marshall, 31 August 1795
From: Marshall, John
To: Washington, George


          
            Sir
            Richmond [Va.] Augt 31st 1795
          
          I had the honor of receiving a few minutes past your letter of the 26th inst.
          While the business I have undertaken to complete in Richmond, forbids me to change my situation tho for one infinitely more eligible, permit me Sir to express my sincere acknowledgements for the offer your letter contains, & the real pride & gratification I feel at the favorable opinion it indicates.
          I respect too highly the offices of the present government of the United States to permit it to be suspected that I have declind one of them. I remain sir with the most respectful esteem & attachment Your Obedt Servt
          
            John Marshall
          
        